DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 06/14/2020. Claims 1-16 are pending in the Application, of which Claims 1 and 14 are independent .  
Continuity/Priority Information  
 	The present Application 16900947, filed 06/14/2020 Claims Priority from Provisional Application 62936730, filed 11/18/2019 which Claims Priority from Provisional Application 62861757, filed 06/14/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020, 11/03/2020, 02/11/2021, 04/01/202, 07/14/2021, 08/31/2021, 02/28/2022,  02/28/2022,  02/28/2022, 04/26/2022, 05/27/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claims 1 and 14, recite a quantum amplitude estimation, which is directed to an abstract idea of a group of mathematical concepts, under Step 2A Prong 1,  according to the limitations,  
selecting, with a classical computer, a plurality of quantum-circuit-parameter values to optimize an accuracy-improvement rate of a statistic estimating an expectation value (sIPIs) of an observable P with respect to a quantum state Is); 
applying, to one or more qubits of a quantum computer, a sequence of alternating first and second generalized reflection operators to transform the one or more qubits from the quantum state Is) into a reflected quantum state, each of the first and second generalized reflection operators being controlled according to a corresponding one of the plurality of quantum- circuit-parameter values; 
measuring the plurality of qubits in the reflected quantum state with respect to the observable P to obtain a set of measurement outcomes; and 
updating, on the classical computer, the statistic with the set of measurement outcomes.  
 
 The above limitations recited in the Claims, which as drafted, are directed to a group of mathematical concepts.
 According to the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), under their broadest reasonable interpretation, the limitations cover performance of mathematical concepts, such as, mathematical relationships, mathematical formulas or equations, and mathematical calculations.   
 If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations, then it falls within the “Mathematical Concepts” of abstract ideas. For example, in this case, Claim 1 recites “a statistic estimating an expectation value (sIPIs) of an observable P with respect to a quantum state Is)” which is also described in Applicant’s specification by Eqn. 26, for the “observable P”, and for estimating the expectation value H = cos (0) = (AIPIA), by Eqn. 18, which is judicially excepted mathematical subject matter.
For example, Claim 1 further recites “optimizing an accuracy-improvement rate of a statistic”  which constitutes a “mean function” for performing statistical calculations, as also evident by the specification, Par. [0027]  the statistic is a sample mean calculated from a plurality of values sampled from a random variable, which it falls within the “Mathematical Concepts” of abstract ideas.  Accordingly, the claims recite an abstract idea, and hence non-eligible subject matter under the 101 requirement.  

This judicial exception is not integrated into a practical application under, under Step 2A Prong 2.  In particular, the claims recite additional elements, such as, independent Claim 14 further recites “a processor,  and a memory communicably coupled with the processor” to perform mathematical calculations, which is a recitation of generic computer or computers to perform generic computer functions. The addition of computer hardware into the claims fails to direct the claims toward an improvement to the computer itself. Indeed, the claims are entirely silent on the specific operation of the computer hardware which can be any computer processor so long as it performs the claimed mathematical calculations. Thus, the recitation of computer hardware fails to tie the claim to a particular machine (only to a generic computer) nor does the recitation of computer hardware direct the claim to an improvement in the functioning of the computer itself.
Also, the additional element, such as a processor programmed to execute instructions for performing mathematical calculations is nothing else than a general-purpose computer being used as a generic tool executing instructions. Thus, it constitutes an abstract idea without any tangible results, and without further reciting any practical applications, for achieving such results.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements amounts to no more than a processor programmed to execute instructions, which cannot provide an inventive concept. Hence, the claims are not patent eligible under the 101 requirement.
The dependent Claim 2-13 and 15-16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
For example, the additional elements recited in Claim 11 “selecting is based on the statistic and an accuracy estimate of the statistic” do not amount to significantly more than the judicial exception, because they are mathematical concepts performed by a conventional computer used as a tool.
Therefore, the Claims recite an abstract idea, and hence non-eligible subject matter under the 101 requirement.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: July 28, 2022
Non-Final Rejection 20220728
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov